1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     JACOBY DERAIL HUBBARD,                               Case No. 3:20-cv-00088-MMD-CLB
4                                             Plaintiff,                     ORDER
5            v.
6     HOWELL, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   an individual who has been released from the custody of the Nevada Department of

12   Corrections. On February 14, 2020, Plaintiff submitted an application to proceed in forma

13   pauperis for prisoners. (ECF No. 4). On February 19, 2020, the Court denied Plaintiff’s

14   application to proceed in forma pauperis because it was incomplete and directed Plaintiff

15   to file a new fully complete application. (ECF No. 6). On February 21, 2020, Plaintiff filed

16   a notice of change of address advising the Court he is now on parole. (ECF No. 10).

17   Therefore, the Court now directs Plaintiff to file an application to proceed in forma

18   pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the

19   full filing fee of $400. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1)

20   but will not file it until the matter of the payment of the filing fee is resolved.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL

23   SEND Plaintiff the approved form application to proceed in forma pauperis by a non-

24   prisoner, as well as the document entitled information and instructions for filing an in forma

25   pauperis application.

26          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

27   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

28   non-prisoners; or (2) pay the full filing fee of $400.
1
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2
     dismissal of this action may result.
3
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
4
     (ECF No. 1-1) but shall not file it at this time.
5
            DATED: March 10, 2020.
6
7
                                                 UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
